Citation Nr: 1102127	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to establish 
entitlement to an effective date prior to July 30, 2002, for the 
grant of a total disability evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran had honorable active service from February 1982 to 
June 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
associated with the claims folder.  

The hearing record was held open for 30 days to allow the Veteran 
to submit additional argument/evidence in support of his claim.  
The Veteran submitted both additional argument and evidence that 
was received at the Board in April 2010.  He also submitted a 
waiver of consideration of the evidence by the agency of original 
jurisdiction (AOJ) in the first instance.  The Board will 
consider the Veteran's submission in conducting its appellate 
review.  (In a March 2010 statement, the Veteran made clear that 
he was not requesting revision of a prior Board decision on the 
basis of clear and unmistakable error.)

The Veteran submitted additional argument that was received at 
the Board in June 2010.  The argument submitted was duplicative 
of other submissions from the Veteran as well as testimony he had 
provided at his hearings.

Finally, the Veteran was issued a statement of the case (SOC) in 
regard to his disagreement with the denial of a waiver for an 
overpayment of benefits in February 2009.  There is no evidence 
in the claims folder, at this time, to show that he perfected an 
appeal of this issue.  Thus, the Board will not address the issue 
as part of its appellate review.




FINDINGS OF FACT

1.  The Veteran was denied entitlement to an effective date 
earlier than July 30, 2002, for the grant of a TDIU rating by way 
of a Board decision dated in April 2005.  He did not appeal the 
decision.

2.  The Veteran submitted a claim to establish an earlier 
effective date for the grant of a TDIU rating in March 2007.  He 
has not alleged that there was clear and unmistakable error (CUE) 
in the prior Board decision.


CONCLUSION OF LAW

The application to reopen a claim for an earlier effective date 
for TDIU is not cognizable under the law.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was granted entitlement to a TDIU rating by way of a 
rating decision dated in January 2003.  The effective date of the 
grant was established as July 30, 2002.  The Veteran perfected an 
appeal of the effective date issue in May 2003.

In April 2005, the Board issued a decision that denied an earlier 
effective date.  The Board reviewed the evidence of record, as 
well as the Veteran's contentions as to why he believed he had 
satisfied the criteria for an earlier effective date.  However, 
the Board found that the Veteran had withdrawn an earlier claim 
for a TDIU rating in May 2000 and that the evidence submitted 
since that time did not support a grant of benefits prior to July 
30, 2002.

The Veteran sought reconsideration of the Board's decision in May 
2005.  The Board denied the Veteran's motion in August 2005.  

The Veteran did not appeal the Board's decision.

The Veteran sought to reopen his claim for an earlier effective 
date through a submission received in March 2007.  The Veteran 
argued that evidence in his VA records would support that he was 
unemployable at an earlier date.  He also presented an argument 
that he had been coerced by a VA employee into withdrawing his 
first claim for a TDIU rating.  (He had presented the latter 
argument with his previous claim.)

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  
Unless specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a claim 
re-opened after final disallowance, or a claim for increase 
"shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies this 
to mean that the effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later."  38 U.S.C.A. § 5110(a), (b) (1); 38 C.F.R. § 3.400(b) 
(2).  

If a claimant files an application for an effective date for a 
TDIU rating with VA, and the claim is disallowed, he has the 
right to appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2010).  If the Board denies that claim, 
the Board decision is final unless the claimant appeals to the 
United States Court of Appeals for Veterans Claims (Court).  See 
38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §20.1100 (2010).

If the claimant does not initiate an appeal to the Court, any 
award based on a subsequently filed application for the same 
benefits can be made effective no earlier than the date of the 
new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.400(q), (r) (2010).  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court 
held that once a rating decision that establishes an effective 
date becomes final, the only way that such a decision can be 
revised is if it contains clear and unmistakable error (CUE).  
The Court noted that any other result would vitiate the rule of 
finality.  In other words, the Court has found that there are no 
freestanding claims for an earlier effective date.  When such a 
freestanding claim for an earlier effective date is raised, the 
Court has held that such an appeal must be dismissed.  

Moreover, in Leonard v. Nicholson, the United States Court of 
Appeals for the Federal Circuit determined that, even when a 
Veteran has a claim to reopen, "he cannot obtain an effective 
date earlier than the reopened claim's application date."  
Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) 
(indicating that "no matter how [the veteran] tries to define 
'effective date,' the simple fact is that, absent a showing of 
CUE, he cannot receive disability payments for a time frame 
earlier than the application date of his claim to reopen, even 
with new evidence supporting an earlier disability date").  In 
short, when there has been a final decision on the question of 
effective date for the award of a TDIU rating, a claim to reopen 
cannot provide the basis for an award of an earlier date, even if 
new and material evidence is presented.

In this case, an effective date for the grant of a TDIU rating, 
July 30, 2002, was set by the AOJ in January 2003.  The Veteran 
appealed that determination to the Board and the Board denied his 
appeal in April 2005.  The Veteran sought reconsideration of the 
decision and that motion was denied in August 2005.  The Veteran 
did not appeal the Board's decision to the Court.  

The Veteran sought to reopen a claim for an earlier effective 
date was March 2, 2007.  Because of the provisions of 38 U.S.C.A. 
§ 5110 that establish the date of the claim to reopen as the 
earliest date a benefit may be granted, the law does not 
recognize a claim to reopen as a vehicle for establishing an 
earlier effective date when there has been a prior final decision 
on the effective date question.  Leonard, supra.  

Even if the Veteran's March 2007 claim is considered a 
"freestanding" claim, and not a claim to reopen, the Court has 
held that there is no basis for a freestanding earlier effective 
date claim where the issue has been addressed by an earlier final 
decision.  See Rudd at 299-300.  

In light of the prior final Board decision, the Veteran is left 
with only one option in his attempt to obtain an earlier 
effective date:  a claim alleging CUE in the Board's decision of 
April 2005 that upheld the assignment of July 30, 2002, as the 
effective date for his award of a TDIU rating.  The Veteran has 
acknowledged that he is aware that he must challenge the prior 
Board decision on the basis of CUE; however, he has elected to 
not pursue that avenue.  As noted in the Introduction, the 
Veteran submitted additional argument and evidence to the Board 
in April 2010.  The submission included a statement from the 
Veteran wherein he specifically stated that he was not seeking a 
revision of the prior Board decision under 38 C.F.R. § 20.1400 
(2010) (Board regulation instructing on what Board decisions may 
be challenged on the basis of CUE).  

In light of the above uncontroverted facts, and the Veteran's 
election to not challenge the prior Board decision on the basis 
of CUE, VA has no authority to adjudicate such his claim for an 
earlier effective date.  Id at 300.  The claim must be denied as 
a matter of law.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in the development of their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, (West 2002 & Supp. 
2010); 38 C.F.R § 3.159 (2010).  In light the posture of this 
case, the VCAA does not apply.  See Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.


							(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than July 30, 2002, for the grant of a 
TDIU rating is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


